canine RE

—:

‘

UNITED STATES DISTRICT COURT 7 | Ee

SOUTHERN DISTRICT OF NEW YORK |

*

Rafael Arden Jones, Sr., vl Noy 2 1 2019 |

 

Plaintiff, poo.

16-CV-556 (AJN)

-against-
ORDER
Miles Holman, ef al.,

Defendants.

 

 

ALISON J. NATHAN, United States District Judge:

On October 28, 2019, the Court received from Plaintiff a “Request for Review of
Judgement” that it interprets as a motion for reconsideration of the September 25, 2019 judgment
entered in favor Defendants. Plaintiff's filing is largely directed towards relitigating discovery
disputes. The time to revisit these matters has long since passed. Under Local Civil Rule 6.3, “a
notice of motion for reconsideration or reargument of a court order determining a motion shall be
served within fourteen (14) days after the entry of the Court’s determination of the original
motion.” The deadlines to move for reconsideration of discovery disputes were months ago. To
the extent that Plaintiff seeks reconsideration of the Court’s September 24, 2019 summary
judgment opinion, the deadline to make such a motion was October 9, 2019. However, Plaintiff's
filing is dated October 26, 2019. Plaintiff's motion is therefore DENIED as untimely.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

Chambers will mail a copy of this Order to Plaintiff and note the mailing on the public

docket.

 

 

 
This resolves Dkt. No. 193.

SO ORDERED.

Dated: November Q | 2019
New York, New York

  

 

  
 

£\

KLISON J. NATHAN
United States District Judge

 

 
